         Case 1:18-cv-10228-JCB Document 54 Filed 07/15/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
______________________________________________
                                                  )
GABRIELA SUAZO A/K/A GABRIELA PALING,             )
as Personal Representative of The Estate of       )
Rafael Enrique Suazo A/K/A                        )
RAFAEL ENRIQUE SUAZO PEGUERO,                     )
              Plaintiff,                          )
v.                                                )  CA No. 1:18-cv-10228
                                                  )
STEVEN EMERY, Individually and in his Official    )
Capacity as a Police Officer for the City of Lynn )
Police Department, and                            )
                                                  )
THE CITY OF LYNN, a Municipal Corporation         )
duly established under the Laws of the            )
Commonwealth of Massachusetts                     )
              Defendants                          )
________________________________________________)

                                  JOINT STATUS REPORT

       This Status Report is submitted in advance of the upcoming Status Conference in

accordance with the Court’s March 4, 2019 Electronic Order. This wrongful death/Section 1983

case arises out of the shooting death of Raphael Enrique Suazo Peguero by Detective Steven

Emery of the City of Lynn Police Department on July 13, 2015. At this time, the parties have

exchanged and responded to all written discovery. Additionally, the parties have collected

records through numerous keepers of record requests.

       The parties have worked diligently to complete all outstanding depositions with the

exception of the deposition of Assistant District Attorney Jay Gubitose, which this Court ordered

the parties to postpone until after the scheduled Status Conference. Since last reporting to the

Court in the parties’ March 1, 2019 Motion to Extend Discovery, the following depositions have

taken place:
          Case 1:18-cv-10228-JCB Document 54 Filed 07/15/19 Page 2 of 4



               1. Plaintiff, Gabriella Suazo;

               2. Lieutenant Steven M. McDonald, Massachusetts State Police;

               3. 30(b)(6) of the City of Lynn Police Department, through its designees,

                   Captain Mark O’Toole; Deputy Chief Leonard Desmaris; and Lieutenant

                   William Sharpe;

               4. Keeper of Records of the Massachusetts State Police;

               5. Keeper of Records of the Essex County District Attorney’s Office;

               6. Non-party witness, Sharona Lande;

               7. Non-party witness Albert Clements; and

               8. Non-party witness, Ana Perez.

       Currently pending before the Court are a motion for a protective order relating to the

deposition of Assistant District Attorney Jay Gubitose, and defendant City of Lynn’s Motion to

obtain CORI records (and Plaintiff’s objection and cross-motion thereto). Should the Court

allow this discovery to proceed, the parties intend to request an additional thirty (30) days to

complete this discovery.

       The parties do intend to seek expert discovery. The plaintiffs anticipate disclosing at

least two expert witnesses. The defendants anticipate disclosing at least two expert witnesses. In

light of information, documents and data gathered as a result of these recent depositions,

including raw data from imaging equipment used to capture data at the incident scene, as well as

crash recorder data, the parties need additional time for their experts to process and interpret the

data, review the testimony and to render their opinions. Therefore, the parties intend to move the

Court to reset the Scheduling Order deadlines, with a Plaintiff’s expert disclosure date of




                                                 2
         Case 1:18-cv-10228-JCB Document 54 Filed 07/15/19 Page 3 of 4



November 1, 2019 and subsequent deadlines set accordingly. The parties will be prepared to

address this issue during the scheduling conference.

       The parties are amenable to participation in mediation and mutually agree and intend to

seek private mediation at the close of expert discovery.



Respectfully Submitted:


Plaintiff,                                       Steven Emery,
By her attorneys:                                By his attorneys

/s/ Richard J. Zabbo____ ______________          /s/ Kenneth H. Anderson             _
Clyde D. Bergstresser, Esq. BBO #039200          Kenneth H. Anderson, Esq. BBO #556844
clyde@bergstresser.com                           Anderson, Goldman, Tobin & Pasciucco
Russell X. Pollock, Esq. BBO #564883             Suite 201
russ@bergstresser.com                            50 Redfield Street
Richard J . Zabbo, Esq. BBO#685601               Boston, MA 02122
rich@bergstresser.com                            (617) 265-3900 / Fax: 617-265-3627
Bergstresser & Pollock PC                         Email: kanderson@andersongoldman.com
52 Temple Place
Boston, MA 02111                                 City of Lynn,
(617) 682-9211 / (617) 451-1070 – FAX            By its attorneys

                                                 /s/ George S. Markopoulos           _
                                                 George S. Markopoulos, Esq. BBO # 546189
                                                 City Solicitor for the City of Lynn
                                                 3 City Hall Square, Room 406
                                                 Lynn, MA 01901
                                                 (781) 586-6848
                                                 Email: gmarkopoulos@lynnma.gov




                                                3
          Case 1:18-cv-10228-JCB Document 54 Filed 07/15/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Richard J. Zabbo, attorney for the plaintiff, Gabriela Paling, hereby certify that a true

copy of the foregoing document was filed electronically with the Federal Court’s electronic

filing system on this 15th day of July, 2019.


                                                    /s/ Richard J. Zabbo
                                                    Richard J. Zabbo




                                                4
